J-S62033-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

DAVID LYNN GRIFFITH

                            Appellant              No. 1406 MDA 2015


                  Appeal from the Order Entered July 16, 2015
               In the Court of Common Pleas of Bradford County
              Criminal Division at No(s): CP-08-CR-0000080-2013


BEFORE: GANTMAN, P.J., DUBOW, J., and JENKINS, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                  FILED AUGUST 09, 2016

       Appellant, David Lynn Griffith, appeals from the order entered in the

Bradford County Court of Common Pleas, revoking his parole. As a prefatory

matter, we observe counsel has designated and filed Appellant’s brief on

appeal as an Anders1 brief. Pursuant to Anders and Commonwealth v.

Santiago, 602 Pa. 159, 978 A.2d 349 (2009), when counsel determines that

after a conscientious review of the record, there are no non-frivolous issues

for review, counsel must: 1) petition the Court for leave to withdraw,

certifying that after a thorough review of the record, counsel has concluded

the issues to be raised are wholly frivolous; 2) file a brief referring to
____________________________________________


1
  Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967); see also Commonwealth v. McClendon, 495 Pa. 467, 434 A.2d
1185 (1981).
J-S62033-16


anything in the record that might arguably support the appeal; and 3)

furnish a copy of the brief to the appellant and advise him of his right to

obtain new counsel or file a pro se brief to raise any additional

points the appellant deems worthy of review.              Santiago, supra at

173-79, 978 A.2d at 358-61.

      Instantly, counsel failed to attach to his petition to withdraw a copy of

the letter that counsel alleges he sent to Appellant, advising him of his right

to proceed pro se or with newly retained counsel.          See id.    See also

Commonwealth v. Millisock, 873 A.2d 748 (Pa.Super. 2005) (holding

counsel must attach as exhibit to petition to withdraw filed with this Court,

copy of letter sent to client advising of client’s rights). On May 3, 2016, this

Court issued a per curiam order directing counsel to notify Appellant with a

proper statement advising Appellant of his rights and to file a copy of the

notification with this Court within ten days.    Based on counsel’s failure to

comply, this Court issued a second per curiam order on May 20, 2016, again

directing counsel to notify Appellant of his rights and to file a copy of the

notification with this Court within ten days.

      To date, counsel still has not filed a copy of the notice letter he

purports to have sent to Appellant or otherwise complied with this Court’s

per curiam orders. Accordingly, we now order counsel to file with this Court

within ten (10) days of the filing date of this order, a copy of the notification

letter counsel claims he sent to Appellant. Panel jurisdiction is retained.


                                      -2-